Rule 405. Methods of Proving Character(a) By Reputation or Opinion. When evidence of a person’s character or character trait is admissible, it may be proved by testimony about the person’s reputation or by testimony in the form of an opinion. On cross-examination of the character witness, the court may allow an inquiry into relevant specific instances of the person’s conduct. (b) By Specific Instances of Conduct. When a person’s character or character trait is an essential element of a charge, claim, or defense, the character or trait may also be proved by relevant specific instances of the person’s conduct. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1932; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The rule deals only with allowable methods of  proving character, not with the admissibility of character evidence,  which is covered in Rule 404. Of the three methods of proving character provided  by the rule, evidence of specific instances of conduct is the most  convincing. At the same time it possesses the greatest capacity to  arouse prejudice, to confuse, to surprise, and to consume time.  Consequently the rule confines the use of evidence of this kind to cases  in which character is, in the strict sense, in issue and hence  deserving of a searching inquiry. When character is used  circumstantially and hence occupies a lesser status in the case, proof  may be only by reputation and opinion. These latter methods are also  available when character is in issue. This treatment is, with respect to  specific instances of conduct and reputation, conventional contemporary  common law doctrine. McCormick §153. In recognizing opinion as a means of proving  character, the rule departs from usual contemporary practice in favor of  that of an earlier day. See 7 Wigmore §1986, pointing out that the  earlier practice permitted opinion and arguing strongly for evidence  based on personal knowledge and belief as contrasted with “the  secondhand, irresponsible product of multiplied guesses and gossip which  we term ‘reputation’.” It seems likely that the persistence of  reputation evidence is due to its largely being opinion in disguise.  Traditionally character has been regarded primarily in moral overtones  of good and bad: chaste, peaceable, truthful, honest. Nevertheless, on  occasion nonmoral considerations crop up, as in the case of the  incompetent driver, and this seems bound to happen increasingly. If  character is defined as the kind of person one is, then account must be  taken of varying ways of arriving at the estimate. These may range from  the opinion of the employer who has found the man honest to the opinion  of the psychiatrist based upon examination and testing. No effective  dividing line exists between character and mental capacity, and the  latter traditionally has been provable by opinion. According to the great majority of cases, on  cross-examination inquiry is allowable as to whether the reputation  witness has heard of particular instances of conduct pertinent to the  trait in question. Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948); Annot., 47 A.L.R.2d 1258. The theory is  that, since the reputation witness relates what he has heard, the  inquiry tends to shed light on the accuracy of his hearing and  reporting. Accordingly, the opinion witness would be asked whether he  knew, as well as whether he had heard. The fact is, of course, that  these distinctions are of slight if any practical significance, and the  second sentence of subdivision (a) eliminates them as a factor in  formulating questions. This recognition of the propriety of inquiring  into specific instances of conduct does not circumscribe inquiry  otherwise into the bases of opinion and reputation testimony. The express allowance of inquiry into specific  instances of conduct on cross-examination in subdivision (a) and the  express allowance of it as part of a case in chief when character is  actually in issue in subdivision (b) contemplate that testimony of  specific instances is not generally permissible on the direct  examination of an ordinary opinion witness to character. Similarly as to  witnesses to the character of witnesses under Rule 608(b). Opinion  testimony on direct in these situations ought in general to correspond  to reputation testimony as now given, i.e., be confined to the nature and extent of observation and acquaintance upon which the opinion is based. See Rule 701. Notes of Committee on the Judiciary, House Report No. 93–650 Rule 405(a) as submitted proposed to change  existing law by allowing evidence of character in the form of opinion as  well as reputation testimony. Fearing, among other reasons, that  wholesale allowance of opinion testimony might tend to turn a trial into  a swearing contest between conflicting character witnesses, the  Committee decided to delete from this Rule, as well as from Rule 608(a)  which involves a related problem, reference to opinion testimony. Notes of Conference Committee, House Report No. 93–1597 The Senate makes two language changes in the nature of conforming amendments. The Conference adopts the Senate amendments. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 405 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.